J-A10037-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JERMAINE JUSTIN COPELAND

                            Appellant                  No. 950 MDA 2014


             Appeal from the Judgment of Sentence May 14, 2014
                In the Court of Common Pleas of Centre County
             Criminal Division at No(s): CP-14-MD-0000737-2014


BEFORE: GANTMAN, P.J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                             FILED APRIL 10, 2015

        Appellant Jermaine Justin Copeland appeals from the judgment of

sentence entered in the Centre County Court of Common Pleas following his

bench trial conviction for contempt1 for violating a final protection from

abuse order (“PFA”). We affirm.

        The relevant facts and procedural history of this appeal are as follows.

On December 9, 2013, the court entered a PFA order against Appellant that

provided he was to have no direct or indirect contact with his ex-girlfriend,

Martha Mojica (“Victim”), or his and Victim’s daughter, Jazmine Copeland

(“Daughter”), for a period of three years. N.T., 12/9/13, p. 2. On April 12,



____________________________________________


1
    23 Pa.C.S. § 6114.
J-A10037-15



2014, shortly after his release from prison for other charges, Appellant sent

a text message to Victim’s mother’s phone2 that stated:

           this Jermaine. I don’t want to get in trouble but I need to
           know how my daughter is doing. I been home for a little
           while, over a month now. I just couldn’t take it any
           longer. Please let me know something. I was told she was
           minor autistic. I’m worried and I miss her.

Id. at 24.

        Victim’s mother was in Florida at the time and did not respond to the

text message.      Id. at 21.     Appellant proceeded to call Victim’s mother on

different days, until she eventually answered the phone and spoke with

Appellant. Id. at 21-22. Appellant inquired about Daughter, and Victim’s

mother told him to communicate all inquiries with the court. Id. at 22-23.

        On May 15, 2014, the court conducted a bench trial and found

Appellant guilty of contempt for violation of a PFA order. On June 5, 2014,

Appellant timely filed a notice of appeal.        On June 11, 2014, the court

ordered Appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b), and he timely complied on June 23,

2014.

        Appellant raises the following issue for our review:




____________________________________________


2
 Victim often used her mother’s cell phone because she did not have her
own phone, and Appellant was aware of this. Id. at 10.




                                           -2-
J-A10037-15


         WHETHER THE EVIDENCE WAS SUFFICIENT TO ENABLE
         THE FACT-FINDER TO FIND EVERY ELEMENT OF INDIRECT
         CRIMINAL CONTEMPT BEYOND A REASONABLE DOUBT[?]

Appellant’s Brief at 5.

      In his sole issue on appeal, Appellant challenges the sufficiency of the

evidence for his indirect criminal contempt charge.     Appellant argues the

Commonwealth neglected to establish that Appellant contacted Victim or

Victim’s Daughter directly, that he threatened anyone, or that he made the

calls and texts while the PFA order was active.     Appellant concludes that,

because the Commonwealth failed to present any evidence of Appellant’s

volition or his wrongful intent, the court erred by finding the elements of his

conviction beyond a reasonable doubt. We disagree.

      In reviewing the sufficiency of the evidence, the standard we apply is:

         whether viewing all the evidence admitted at trial in the
         light most favorable to the verdict winner, there is
         sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder. In
         addition, we note that the facts and circumstances
         established by the Commonwealth need not preclude every
         possibility of innocence.      Any doubts regarding a
         defendant’s guilt may be resolved by the fact-finder unless
         the evidence is so weak and inconclusive that as a matter
         of law no probability of fact may be drawn from the
         combined circumstances. The Commonwealth may sustain
         its burden of proving every element of the crime beyond a
         reasonable doubt by means of wholly circumstantial
         evidence. Moreover, in applying the above test, the entire
         record must be evaluated and all evidence actually
         received must be considered. Finally, the [trier] of fact
         while passing upon the credibility of witnesses and the


                                     -3-
J-A10037-15


         weight of the evidence produced, is free to believe all, part
         or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super.2011), appeal

denied, 32 A.3d 1275 (Pa.2011) (quoting Commonwealth v. Jones, 874

A.2d 108, 120-21 (Pa.Super.2005)).

     Indirect criminal contempt is found when a “violation of an Order or

Decree   of   court   occurred   outside   the   presence    of   the    court.”

Commonwealth v. Padilla, 885 A.2d 994, 996 (Pa.Super.2005), appeal

denied, 897 A.2d 454 (Pa.2006). “Where a PFA order is involved, an indirect

criminal contempt charge is designed to seek punishment for violation of the

protective order.”    Commonwealth v. Brumbaugh, 932 A.2d 108, 110

(Pa.Super.2007) (quoting Id. at 996).

     To establish a claim of indirect criminal contempt, the Commonwealth

must prove the following four elements:

         (1) the order [in question] must be definite, clear, specific
         and leave no doubt or uncertainty in the mind of the
         person to whom it was addressed of the conduct
         prohibited; (2) the contemnor must have had notice of the
         specific order or decree; (3) the act constituting the
         violation must have been volitional; and (4) the contemnor
         must have acted with wrongful intent.

Commonwealth v. Ashton, 824 A.2d 1198, 1203 (Pa.Super.2003)

(quoting Commonwealth v. Baker, 722 A.2d 718, 721 (Pa.Super.1998)

(en banc), affirmed, 766 A.2d 328 (Pa.2001).




                                     -4-
J-A10037-15


       An act is volitional if it is knowingly made. Brumbaugh, 932 A2d at

110.   Wrongful intent can be imputed by the substantial certainty that a

defendant would be in contact with a victim, in violation of a PFA order. Id.

       Here, Appellant admitted he knew the PFA order prohibited him from

contacting Victim or Victim’s Daughter, either directly or indirectly.    N.T.,

5/15/14, at 33. Appellant also admitted that he wrote the text messages,

called Victim’s mother, and was fully aware that Victim did not have her own

cellphone, sometimes used her mother’s cellphone, and that he could reach

Victim through her mother. Id. at 36.

       Appellant’s claim that the violation occurred before the PFA was

effective lacks foundation. Although counsel misspoke when she asked the

Victim about the text messages in “April of 2012,” N.T., 5/15/14, at 7,

Victim’s mother testified that she received a text message from Appellant on

“April 12, 2014.”   Id. at 24.   Further, the police report reflects that the

violation occurred in April of 2014, and Appellant admits to knowing the PFA

was in place when he communicated with Victim’s mother. Id. at 33.

       Appellant’s claim that the Commonwealth failed to present evidence of

his volition or wrongful intent lacks merit. To establish volition and wrongful

intent, the Commonwealth must prove only that Appellant intentionally

violated the PFA order; the substance of Appellant’s communications and

whether they were threatening or abusive is of no consequence.            See

Brumbaugh, supra. Although Appellant testified that he did not intend for


                                     -5-
J-A10037-15


Victim to read his text messages, when asked about whose phone number

he called, he accidentally said it belonged to Victim before correcting

himself. N.T., 5/15/14, at 28. Further, Victim’s mother testified that when

Appellant telephoned her, he said: “I know I’m going to get in trouble but I

wanted to see – find out how my daughter is doing and I wanted to send her

some money.” Id. at 22.

     As the fact-finder, the court was free to believe all, part, or none of

the evidence presented.    See Hansley, supra.      After hearing all of the

testimony, the court stated: “I do believe that you knew there was a great

likelihood that this message would be received in some way by the protected

party and I am going to find you guilty.” N.T., 5/15/14, at 43.

     Viewing all the evidence admitted at trial in the light most favorable to

the verdict winner, we hold that the Commonwealth presented sufficient

evidence for the court to find every element of contempt beyond a

reasonable doubt.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/10/2015




                                    -6-